Citation Nr: 0010108	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-16 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of cervical spine, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for calcaneus 
navicular synostosis, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active service in the United States Air 
Force from June 1971 to June 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board has determined that the case must be remanded for 
further development of the issues of entitlement to increased 
evaluation for traumatic arthritis of the cervical spine, 
increased evaluation for lumbosacral strain, and a 
compensable evaluation for calcaneus navicular synostosis, 
left foot.  Therefore, the Board will only address the 
service connection issue in the body of this decision and 
reserve further comment on the remaining issues for the 
remand portion of this decision.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from tinnitus which can be related to his period of 
service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for tinnitus. 38 U.S.C.A. §§ 
1110, 1154(b), 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

The veteran's service medical records did not contain any 
complaints of or treatment for tinnitus.  The June 1971 
entrance examination and the March 1991 retirement 
examination were silent as to any complaints concerning this 
condition.

The veteran first submitted an application for VA disability 
benefits in July 1991; he made no reference to such condition 
on this application.  He was afforded a VA general medical 
examination in September 1991; review of the examination 
report revealed no reference as to complaint or finding of 
tinnitus.  On VA audiological examination of March 1998, the 
veteran complained of having tinnitus for "a long time" and 
that it had recently increased in severity.  

In November 1998, the veteran testified at a personal hearing 
conducted at the RO.  It was his belief that he currently had 
tinnitus due to noise exposure from the flight line 
experienced in his early years of service when he was a 
security policeman.

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza, supra.

In the instant case, the evidence of record, as noted above, 
does indicate that the veteran may have been exposed to loud 
noises in service early in his career.  However, there is no 
indication of the presence of tinnitus in service.  Moreover, 
there is no objective evidence of the existence of a current 
disability.  The records do not contain a current diagnosis 
of tinnitus.  Since there is no evidence of the current 
existence of a disability, the question of a relationship 
between such a disability and an incident of service has been 
rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant informs VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for tinnitus is denied.



REMAND

With regard to the appellant's claims for increased rating 
for his serviceconnected traumatic arthritis of the cervical 
spine and lumbosacral spine, the Board notes that he was last 
afforded a VA examination in October 1996.  It is contended 
that both these conditions have increased in severity.  He 
testified during a personal hearing held in November 1998 
that he experienced pain and increased limitation of motion 
on use.  He also testified that he experienced increased low 
back symptoms during flare ups.  In view of the appellant's 
contentions and the lack of a current VA examination, we 
believe that remand to VARO is necessary to further develop 
the facts of this case.  Specifically, a VA examination 
should be conducted, which contains an opinion concerning the 
effect of pain upon the veteran's functional abilities, as is 
required by 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 
Vet. App. 202 (1995); this examination report should also 
address the rating criteria in relation to the appellant's 
symptoms.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

With regard to the veteran's serviceconnected calcific 
navicular synostosis, the Board notes that he has never been 
afforded a VA examination to assess the nature and severity 
of this disorder.  Furthermore, because he has perfected an 
appeal as to the assignment of the initial rating following 
the initial award of service connection, rating personnel are 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to VARO for the following development:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for arthritis of the cervical 
spine and lumbosacral sprain, and for 
calcific navicular synostosis since 
November 1998.  After securing the 
necessary authorization, where necessary, 
VARO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder and, 
in particular, records of VA treatment.

2. The appellant should be scheduled for 
VA orthopedic and foot examinations to 
fully evaluate the service-connected 
arthritis of the cervical spine, 
lumbosacral strain, and calcific 
navicular synostosis of the left foot.  
The claims folder must be reviewed prior 
to the examination(s) along with a copy 
of this remand.  All appropriate tests 
deemed necessary should be conducted and 
all clinical findings should be reported 
in detail.  Specifically, the examiner 
should fully describe the degree of 
limitation of motion in the cervical and 
lumbar spine and left foot.  Any 
limitation of motion must be confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance must be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40.  It should 
be indicated whether there is more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  If the examiner cannot 
address a particular feature, such as 
incoordination with respect to the spine, 
he or she should carefully explain the 
reason(s) for this conclusion.  A 
complete rationale for all opinions 
expressed must be provided.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  After the aforementioned actions are 
completed, VARO should readjudicate the 
issues on appeal.  Regarding the calcific 
navicular synostosis, the RO should 
consider whether separate and/or 
"staged" ratings are appropriate in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  To the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  This document should 
include reasons and bases for the 
holding.  Thereafter, the appellant and 
his representative shall be afforded a 
reasonable period of time within which to 
respond.

5.  VARO and the examiner are reminded 
that, in order for a disability 
examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998) (if the 
Board remands a claim for further 
development but the Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


